56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
FEDERAL DEPOSIT INSURANCE CORPORATION, in its corporatecapacity as Liquidator of Guaranty State Bank ofSt. Paul, St. Paul, Minnesota, Plaintiff,State, Inc., Appellee,v.SUMPTER & WILLIAMS, a general partnership consisting ofOdell Sumpter and Charles E. Williams;  OdellSumpter; Charles E. Williams, Appellants,First Bank Robbinsdale, National Association, Defendant.
No. 94-4092
United States Court of Appeals,Eighth Circuit.
Submitted:  May 26, 1995Filed:  June 5, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Charles Williams and Odell Sumpter, Jr., appeal the District Court's1 denial of their motion for a satisfaction of judgment.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court correctly denied relief.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Robert G. Renner, Senior United States District Judge for the District of Minnesota